 In the MatterofWESTINGHOUSE ELECTRIC CORPORATION, EMPLOYERandNEWYORK ENGINEERING AND SERVICE SALARIED EMPLOYEES,1PETITIONERCase No. 2RC-247.Decided February 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficer of the National Labor Relations Board.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit comprisingall engineersin the Engi-neering and Service Department in the New York Office of the West-inghouse Electric Corporation excluding non-professional employees,clerks, stenographers, guards, watchmen, and supervisors as definedin the Act.There are two groupsof engineersin that department (1)supervising service engineers, and (2) consulting and applicationengineers.The New York Society of Westinghouse District Engi-neers,hereinafter called the Intervenor, seeks to represent only the'Affiliated with Federation of WestinghouseIndependentSalaried Unions.sThe hearing officer referred to the Boarda motion, madeby the Employer,to dismissthe petition on the ground that the Petitioner did not request recognition before filing itspetition.For the reasons stated in theMatter of Advance Pattern Company,80 N. L. R. B.29, the motion is denied.*Reynolds,Murdock, and Gray.81 N. L. R. B., No. 107.619 620DECISIONSOF NATIONALLABOR RELATIONS BOARDconsulting and application engineers, and contends that a separateunit comprised only of such employees is appropriate.The Employercontends that each group constitutes a separate appropriate unit.All parties are in agreement and we find that all the employees hereinvolved are professional employees.The Engineering and Service Department is maintained for thepurpose of furnishing technical assistance to customers and prospec-tive customers of the Employer. In this respect, the consulting andapplication engineers' group, consisting of 12 employees, suggest andplan with these customers the application of the Employer's motors,controls, and other equipment, to the operational requirements of thecustomer.In some instances, these employees design required equip-ment to fit the particular needs of the customer.On the other hand,the supervising service engineers' group, consisting of approximately68 employees, supervise the installation and erection of companyequipment by employees of the purchaser at the purchasers' plant, andin some instances actually perform the more difficult details of theinstallation work.It appears that the greater part of the time of"service engineers" is spent in the field, at the customers' plants, andthat some of their time is spent on foreign assignments, whereas theconsulting engineers spend the greater portion of their time in theoffice at assigned desks, where they perform a substantial portion oftheir work.While consulting and application engineers perform the greaterportion of their work in the office at assigned desks, and while super-vising service engineers perform the greater portion of their work inthe field, it appears that both groups are assigned to the main officeand are under the general over-all supervision of the office manager;that they occasionally consult with one another with respect to diffi-cult engineering problems; that they are under the same over-allpersonnel policy with respect to wages and other conditions of em-ployment; and that they are alike trained and experienced in theengineering profession.3Under all these circumstances, we believe that the employees soughtto be represented by the Petitioner constitute an integrated, readilyidentifiable, and functionally coherent group, having a communityof interest sufficient to constitute them an appropriate unit for pur-poses of collective bargaining.We do not agree with the principalcontention of the Employer that, because consulting and applicationengineers, in the course of their employment at times, deliver lectures,,while all engineers in both groups are not college graduates, all engineers in the normalcourse of their duties use to a high degree the academic subjects normally required of suchprofessional employees, together with technical skill acquired over a period of years. WESTINGHOUSE ELECTRIC CORPORATION621before student bodies and engineering societies in contrast with theentirely practical work performed by the supervising service en-gineers, this circumstance is a sufficiently significant factor to warrantthe segregation of these two similarly skilled groups of professionalemployees.4Accordingly, we shall find appropriate a single unit ofall engineers in the Engineering and Service Department in the NewYork office of the Employer.We find that all engineers in the Engineering and Service Depart-ment at the New York Office of the Employer, excluding nonpro-fessional employees, clerks, stenographers, guards, watchmen, andsupervisors as defined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether they desire to be represented, for purposes ofcollective bargaining, by New York Engineering and Service SalariedEmployees or by New York Society of Westinghouse District En-gineers, or by neither.'SeeMatter of Southern Bell Telephone and Telegraph Company, Inc.,78 N. L.R. B. 814.6Either participant in the elections directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.